DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claims 3-4, 8-9, 11, 14, 18-20 have been cancelled, claims 12-13, 15-17 have been withdrawn, new claim 21 has been added, and claims 1-2, 5-7, 10, 12-13, 15-17, 21 are pending as amended on 04/19/21. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
6.       A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal 04/19/21 has been entered.

Priority
7.         This application is a 371 of PCT/US16/27094 04/12/2016, PCT/US16/27094 has PRO 62/148,234 04/16/2015.

Response to Amendment
8.         Applicant's amendment filed on 04/19/21, has been fully considered and entered. 

Response to Arguments
9.        Applicant's arguments with respect to the rejection of claims 1-5, 10-11 under 35 U.S.C. 103 as being unpatentable over Sturwold (US 3970569) in view of Sheldahl (US 3840460), and claims 5-7 under 35 U.S.C. 103 as being unpatentable over Sturwold, in view of Sheldahl and Sturwold (US 4067817; hereinafter called “Sturwold-1”) filed on 04/19/21 have been fully considered. Applicants have not set forth any arguments except the reason for including the subject matter which was not considered during Appeal. 

Scope of the Elected Invention
10.        Claims 1-2, 5-7, 10, 12-13, 15-17, 21 are pending in this application.  Claims 12-13, 15-17 have been withdrawn in an amendment filed on 04/19/21. The scope of
 the elected subject matter that will be examined and searched is as follows:


Claim Rejections - 35 USC § 103
11.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.      The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.       Claims 1-2, 5, 10, are rejected under 35 U.S.C. 103 as being unpatentable over Sturwold (US 3970569) in view of Sheldahl (US 3840460).
           Regarding claims 1-2, Sturwold discloses a lubricant composition in the oil well drilling operation (column 7, lines 15-19), wherein the lubricant composition comprises a mixed ester product obtained by the transesterification reaction of the triglyceride, low molecular weight (less than 1000) polyoxyethylene glycols and short chain dicarboxylic 
          However, Sheldahl discloses a lubricant composition useful in a drilling fluid to increase the lubricity, wherein the lubricant composition comprises additive such as a wear inhibitor, e.g. zinc dithiophosphate (column 2, lines 4-6, column 2, lines 60-, column 3, lines -6). Sturwold and Sheldahl are pertinent to the lubricant composition in the oil well drilling operation.
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Sturwold with the additive such as a wear inhibitor, e.g. zinc dithiophosphate, as taught by Sheldahl. The rationale to do so would have been motivation provided by of Sheldahl that to do so would protects the rubbing surfaces against wear during the well drilling operation.
          Sturwold discloses the mixed ester in the lubricant composition in an amount of from about 0.1 to about 25 wt% (column 6, 61-64) and Sheldahl discloses wear inhibitor such as zinc dithiophosphate in an amount of from about 1 to 30 wt% (column 3, lines 1-4), fall into instant claim range of ester additive to the metal dithiophosphate from 9:1 to 1:9.
           Regarding claim 5, Sturwold discloses polyethylene glycol (column 2, line 23).
           Regarding claim 10, Sheldahl discloses zinc dithiophosphate (column 3, line 2).
      Claims 5-7, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sturwold, in view of Sheldahl as applied to claims 1, 5 above, and further in view of Sturwold (US 4067817; hereinafter called “Sturwold-1”).
          Sturwold includes all features of claims 1, 5 above.
          Regarding claims 5-7, 21, Sturwold does not disclose the polyalkylene glycol such as polypropylene glycol (for claims 5, 21), polypropylene glycol having a Mn of from 200 to 10,000 (for claim 6), or polypropylene glycol having a Mn of less than 2000 (for claim 7).
          However, Sturwold-1 discloses a lubricant composition comprising mixed ester product obtained by the transesterification reaction of the triglyceride, polyoxyalkylene glycols and dicarboxylic acid wherein the polyoxyalkylene glycols employed have molecular weights less than 2000 with recurring alkylene groups containing 2 or 3 carbon atoms, e.g. polyethylene glycol or polypropylene glycol (column 2, lines 20-30, column 2, lines 55-58).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Sturwold with the aforementioned teachings of Sturwold-1 to provide a lubricant composition comprising obvious variant polypropylene glycol with molecular weights less than 2000 in order to use such composition in the lubrication. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In 

Conclusion
15.        References Kirkpatrick (US 2925429), Meisters (US 3720695), and Ron (US 2015/225666) were cumulative in nature to the above rejection and thus not set forth.
16.        All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768